

114 SCON 33 IS: Expressing the sense of Congress that those who commit or support atrocities against Christians and other ethnic and religious minorities, including Yezidis, Turkmen, Sabea-Mandeans, Kaka‘e, and Kurds, and who target them specifically for ethnic or religious reasons, are committing, and are hereby declared to be committing, “war crimes”, “crimes against humanity”, and “genocide”.
U.S. Senate
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. CON. RES. 33IN THE SENATE OF THE UNITED STATESMarch 14, 2016Mr. Sasse submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress that those who commit or support atrocities against Christians and
			 other ethnic and religious minorities, including Yezidis, Turkmen,
			 Sabea-Mandeans, Kaka‘e, and Kurds, and who target them specifically for
			 ethnic or religious reasons, are committing, and are hereby declared to be
			 committing, war crimes, crimes against humanity, and genocide.
	
 Whereas those who commit or support atrocities against Christians and other ethnic and religious minorities, including Yezidis, Turkmen, Sabea-Mandeans, Kaka‘e, and Kurds, and who target them specifically for ethnic or religious reasons, intend to exterminate or to force the migration or submission of anyone who does not share their views concerning religion;
 Whereas Christians and other ethnic and religious minorities have been an integral part of the cultural fabric of the Middle East for millennia;
 Whereas Christians and other ethnic and religious minorities have been murdered, subjugated, forced to emigrate, and suffered grievous bodily and psychological harm, including sexual enslavement and abuse, inflicted in a deliberate and calculated manner in violation of the laws of their respective nations, the laws of war, laws and treaties forbidding crimes against humanity, and the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed at Paris December 9, 1948 (in this concurrent resolution referred to as the Convention);
 Whereas these atrocities are undertaken with the specific intent to bring about the eradication and displacement of their communities and the destruction of their cultural heritage in violation of local laws, the laws of war, laws and treaties that punish crimes against humanity, and the Convention;
 Whereas local, national, and international laws and treaties forbidding war crimes and crimes against humanity and the Convention condemn murder, massacre, forced migration, extrajudicial punishment, kidnapping, slavery, human trafficking, torture, rape, and persecution of individuals because of their religion and shall be punished, whether committed by constitutionally responsible rulers, public officials or private individuals as provided by local laws, international laws and agreements, and the Convention;
 Whereas Article I of the Convention and international and local laws confirm that genocide and crimes against humanity, whether committed in time of peace or in time of war, are crimes that government authorities are obligated to prevent and to punish;
 Whereas Article II of the Convention declares, In the present Convention, genocide means any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group.;
 Whereas Article III of the Convention affirms, The following acts shall be punishable: (a) Genocide; (b) Conspiracy to commit genocide; (c) Direct and public incitement to commit genocide; (d) Attempt to commit genocide; (e) Complicity in genocide.;
 Whereas, on July 10, 2015, Pope Francis, Supreme Pontiff of the Roman Catholic Church, declared that Middle Eastern Christians are facing genocide, a reality that must be denounced and that [i]n this third world war, waged piecemeal, which we are now experiencing, a form of genocide—and I stress the word genocide—is taking place, and it must end;
 Whereas a March 13, 2015, report of the United Nations Committee on Human Rights prepared at the request of the Government of Iraq stated that [e]thnic and religious groups targeted by ISIL include Yezidis, Christians, Turkmen, Sabea-Mandeans, Kaka‘e, Kurds and Shi’a and that [i]t is reasonable to conclude that some of the incidents [in Iraq in 2014–2015] . . . may constitute genocide; and
 Whereas attacks on Yezidis included the mass killing of men and boys and enslavement and forcible transfer of women and children: Now, therefore, be it
	
 That— (1)the atrocities committed against Christians and other ethnic and religious minorities targeted specifically for religious reasons are, and are hereby declared to be, crimes against humanity, and genocide;
 (2)each of the Contracting Parties to the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed at Paris December 9, 1948, and other international agreements forbidding war crimes and crimes against humanity, particularly the governments of countries and their nationals who are in any way supporting these crimes, are reminded of their legal obligations under the Convention and these international agreements;
 (3)every government and multinational body should call the atrocities being committed in the name of religion by their rightful names: crimes against humanity, war crimes, and genocide;
 (4)the United Nations and the United Nations Secretary-General are called upon to assert leadership by calling the atrocities being committed in these places by their rightful names: war crimes, crimes against humanity, and genocide;
 (5)the member states of the United Nations, with an urgent appeal to the Arab States that wish to uphold religious freedom, tolerance, and justice—
 (A)should join in this concurrent resolution; (B)should collaborate on measures to prevent further war crimes, crimes against humanity, and genocide; and
 (C)should collaborate on the establishment and operation of domestic, regional and international tribunals to punish those responsible for the ongoing crimes;
 (6)the governments of the Kurdistan Region of Iraq, the Hashemite Kingdom of Jordan, the Lebanese Republic, and other countries are commended for having undertaken to shelter and protect those fleeing the violence of the Islamic State in Iraq and Syria (ISIS or Da’esh) and other extremists until they can safely return to their homes in Iraq and Syria; and
 (7)all those who force the migration of religious communities from their ancestral homelands, where they have lived and practiced their faith in safety and stability for hundreds of years—including specifically in the Nineveh Plain, a historic heartland of Christianity in Iraq and Mount Sinjar, the historic home of the Yezidis—should be tracked, sanctioned, arrested, prosecuted, and punished in accordance with the laws of the place where their crimes were committed and under applicable international criminal statutes and conventions.